                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: z_    (SILO .

 LAIDLAW & COMPANY (UK) LTD.,

                              Petitioner,
                                                                No.    19-CV-5246 (RA)
                         V.
                                                                         ORDER
 JOHN MICHAEL MARINACCIO,

                              Respondent.


RONNIE ABRAMS, United States District Judge:

         Before the Court is Petitioner's motion to stay a second arbitration filed by Defendant

John Michael Marinaccio. In connection with its motion to stay, Petitioner has also filed a

proposed Order to Show Cause, which seeks a "preliminary injunction permanently staying" that

arbitration proceeding. The Court does not intend to act on Petitioner's motion or proposed

Order to Show Cause until Defendant has been served with these papers, and has had the

opportunity to respond. Petitioner shall thus advise the Court of when Defendant is served by

filing proof of service on the docket, and at the same time, shall advise the Court of the

anticipated schedule of the underlying second arbitration. To the extent that Petitioner believes it

will be prejudiced by the Court proceeding in this manner, Petitioner shall file a letter detailing

its position as to prejudice, together with the relevant legal authority on which it relies.

SO ORDERED.

Dated:      February 5, 2020
            New York, New York

                                                    Ro~ams
                                                    United States District Judge
